Filed 6/17/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 96







Douglas McArthur, 		Claimant and Appellant



v.



North Dakota Workforce 

Safety and Insurance,                                                                                    Appellee



           and 



Central Dakota Beef LLC, 		Respondent







No. 20090081







Appeal from the District Court of Wells County, Southeast Judicial District, the Honorable James M. Bekken, Judge.



AFFIRMED.



Per Curiam.



Stephen D. Little, 2718 Gateway Avenue, Suite 302, Bismarck, N.D. 58503-

0585, for claimant and appellant.



Douglas W. Gigler, Special Assistant Attorney General, P.O. Box 2626, Fargo, N.D. 58108-2626, for appellee.

McArthur v. North Dakota Workforce Safety & Insurance

No. 20090081



Per Curiam.

[¶1]	Douglas McArthur appeals from a district court judgment affirming the order of Workforce Safety & Insurance (“WSI”) denying him further disability and vocational rehabilitation benefits.  McArthur challenged WSI’s findings that he was intentionally noncompliant with his vocational rehabilitation obligations and that he voluntarily limited his income.  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(5).  

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner